Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Neilson on August 24, 2022.
The application has been amended as follows: 
Claim 36. The system of claim 35, wherein the imaging element has a 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claims 21 and 35 of the instant invention comprising inter alia a system for visualizing a tissue region of interest, comprising: a deployment catheter defining a lumen therethrough; a hood coupled to and extending distally from the deployment catheter, the hood having a low-profile configuration within a delivery sheath and a deployed configuration when extended distally of the delivery sheath, wherein the hood in the deployed configuration defines an open area in fluid communication with the lumen and wherein a distal portion of the deployment catheter extends into the open area; and an imaging element coupled to an imager support member, wherein when the hood is in the deployed configuration, the imaging element is configured to extend distally of the distal portion of the deployment catheter while the imager support member extends within the deployment catheter, wherein a proximal side of the imaging element comprises a tapered surface and a distal end of the deployment catheter comprises a complementary tapered surface, and wherein retraction of the imaging element when the tapered surface is in contact with the complementary tapered surface causes the imaging element to shift radially outward from a longitudinal axis of the deployment catheter.
The prior art fails to disclose or teach a system comprising a catheter with a hood coupled thereto and an imaging element extending within a portion of the deployed hood such that retraction of the imaging element when a tapered surface thereof is in contact with a complementary tapered surface of the catheter causes the imaging element to shift radially outward from a longitudinal axis of the deployment catheter. Saadat et al (US 2006/0184048) and Mourlas et al. (US 6979290) each disclose systems having a deployment catheter with a hood coupled to the distal end of the catheter, configured to extend from a low-profile delivery configuration to an expanded deployed configuration.  The systems include an imaging member therein to provide visualization but neither refence discloses or teaches of the imaging member having a tapered proximal end that corresponds with a tapered surface of the deployment catheter, such that upon retraction of the imaging member, the tapered surfaces case the imaging member to shift radially outward, as claimed in the instant invention.    Okada et al. (US 5653677 and US 2005/0165272) disclose imaging elements coupled to support members which allows a user to advance and retract the imaging element with respect to a deployment catheter, however the imaging elements are not constructed with a tapered surface to enable the imaging element to shift radially outward upon restriction toward the deployment catheter as claimed in the instant invention.  Any combination of the prior art of record, made to meet the current limitations of the deployment catheter, hood and imaging element, would only be done so with impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
8/24/2022